
	

114 HR 3439 IH: To direct the Secretary of Defense to provide for the inclusion of the names of certain members of the Armed Forces on the Vietnam Veterans Memorial.
U.S. House of Representatives
2015-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3439
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2015
			Mr. Rohrabacher (for himself and Mrs. Mimi Walters of California) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To direct the Secretary of Defense to provide for the inclusion of the names of certain members of
			 the Armed Forces on the Vietnam Veterans Memorial.
	
	
		1.Inclusion of certain names on the Vietnam Veterans Memorial
 (a)In generalThe Secretary of Defense shall provide for the inclusion on the Vietnam Veterans Memorial in the District of Columbia of the names of those members of the Armed Forces who died in transit to or from a covered combat zone during the Vietnam conflict, including such members who died in the Loma Ridge plane crash in California that occurred on June 25, 1965.
 (b)DefinitionsFor purposes of this Act: (1)Covered combat zoneThe term covered combat zone means the combat zone defined by Executive Order No. 11216, signed by President Lyndon B. Johnson on April 24, 1965, and any subsequent expansion of such zone.
 (2)Vietnam conflictThe term Vietnam conflict has the meaning given such term in section 1035 of title 10, United States Code.  